Morgan, J.
The defendant was prosecuted under an information filed by the District Attorney, for libel. He was found guilty and sentenced to pay a fine of $305, or to be imprisoned for thirty days. He has appealed.
The prisoner requested the judge to reduce his charge to the jury to writing. This he refused to do. The request was made before the charge was delivered. To which a bill of exception was taken.
The judge refused to the accused a right guaranteed to him by the law. See. 2133 of the Revised Statutes provides that “in all cases appealable to the Supreme Court, it shall be the duty of the judge to deliver his charge to the jury in writing, if the counsel of either party require the same.”
It is therefore ordered, adjudged and decreed, that the judgment of the district court be avoided, annulled and reversed, and that the case be remanded to be proceeded in according to law.